                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


EDWARD HARVEY,

       Plaintiff,

v.                                                        Case No. 18-13952

RICHARD SNYDER et al.,

     Defendants.
_________________________________/

        ORDER DISMISSING CASE AND TERMINATING PENDING MOTIONS

       On June 7, 2019, the court ordered Plaintiff to show cause why this case should

not be dismissed as an invalid, individual attempt to litigate the claims at issue in the

certified class action, Does v. Snyder, No. 16-cv-13137 (“Does II”). (ECF No. 18.)

Plaintiff does not address the issue of class certification in his response to the order to

show case. Furthermore, he does not attempt to refute his status as a member of the

Does II class certified under Federal Rule of Civil Procedure 23(b)(2). Because Plaintiff

is a member of the Does II certified class, he has no right to opt-out of the class or

separately litigate his claims because doing so would create the potential for

inconsistent judgments. See Walmart-Stores, Inc. v. Dukes, 564 U.S. 338, 361 (2011).

Any injunctive relief issued in Does II will be binding on Plaintiff.

       Plaintiff has not demonstrated that he is entitled to opt-out of the Does II class

and individually litigate his claims. He has thus failed to satisfy this court’s order to show

cause and for that reason, his case must be dismissed. Accordingly,

       IT IS ORDERED that this case is DISMISSED.
            IT IS FURTHER ORDERED that the pending motions (ECF Nos. 4, 14, 19) are

TERMINATED.

Dated: August 1, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, August 1, 2019, by electronic and/or ordinary mail.

                                                                  s/Lisa Wagner
                                                                  Case Manager and Deputy Clerk
                                                                  (810) 292-6522
S:\Cleland\Cleland\HEK\Civil\18-13952.HARVEY.dismissal.HEK.docx




                                                                       2
